
	

114 S1370 IS: Support for Bridges Act
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1370
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2015
			Mr. Blunt (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 23, United States Code, to adequately fund bridges in the United States.
	
	
 1.Short titleThis Act may be cited as the Support for Bridges Act. 2.Restoration of funding for bridges on Federal-aid highways (a)National Highway performance programSection 104(b)(1) of title 23, United States Code, is amended by striking 63.7 percent and inserting 49 percent.
 (b)Surface transportation programSection 104(b)(2) of title 23, United States Code, is amended by striking 29.3 percent and inserting 44 percent. 3.Bridges not on Federal-aid highwaysSection 133(g) of title 23, United States Code, is amended—
 (1)in paragraph (1), by striking highway the first place it appears; and (2)in paragraph (2)(A)—
 (A)by striking 2013 and inserting 2016; and (B)by striking except that amounts allocated under subsection (d) shall not be obligated and inserting except that amounts allocated under subsection (d)(1)(A) shall not be used.
				
